DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 09/15/2020.  Claims 1-20 are currently pending.  
Priority
	The instant application claims priority to application 16/223311 filed 12/18/2018, which is now US Patent 10819597.
Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10819597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Matthew Tropper on 12/20/2021.

The application has been amended as follows: 

In The Claims
1. (Currently Amended) A system comprising:
	one or more processors; and 
	a memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: 
	receiving ingress information or egress information associated with 	packets for a network device, the packets comprising ingress packets and egress packets; 	
	based on the ingress information or the egress information, determining 	during a period, a threshold change in delay between the respective egress 	packets that 	match the respective ingress packets; 
	based on the threshold change in delay, determining that a microburst 	network anomaly occurred; 
	determining that the microburst network anomaly originated from a range 	of internet protocol (IP) addresses; and 
	based on the determining that the microburst network anomaly originated 	from the range of IP addresses, sending an indication to take an action, wherein the 	action comprises rate limiting traffic from the range of IP addresses.



3. The system of claim 1, wherein the egress information or ingress information comprises interface utilization.

4. The system of claim 1, further operations comprising based on the egress information, adjusting a first threshold associated with identifying the microburst network anomaly to a second threshold associated with identifying the microburst network anomaly.

5. The system of claim 1, wherein the determining the microburst network anomaly has occurred is further based on telemetry information of ingress packets. 

6. The system of claim 1, based on the egress information, further operations comprising adjusting a first threshold associated with identifying the microburst network anomaly to a second threshold associated with identifying the microburst network anomaly.

7. The system of claim 1, wherein the egress information or ingress information comprises payload information.

8. (Currently Amended) A system comprising:
one or more processors; and
a memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:
	receiving ingress information or egress information associated with packets for 	a network device, the packets comprising ingress packets and egress packets;
	based on the ingress information or the egress information, determining during a 	period a threshold change in delay between the respective egress packets that match the 	respective ingress packets;
	based on the threshold change in delay, determining that a microburst network 	anomaly occurred;
	determining that the microburst network anomaly originated from a range of 	internet protocol (IP) addresses; and
	based on the determining that the microburst network anomaly originated from 	the range of IP addresses, sending an indication to take an action to prevent subsequent 	microburst network anomalies from occurring.

9. The system of claim 8, wherein the egress information or ingress information comprises packet size.

10. The system of claim 8, wherein the action comprises deploying a deep buffer when a threshold frequency of the microburst network anomaly has occurred.

11. The system of claim 8, further operations comprising based on the egress information, adjusting a first threshold associated with identifying the microburst network anomaly to a second threshold associated with identifying the microburst network anomaly. 

12. The system of claim 8, wherein the determining the microburst network anomaly has occurred is further based on telemetry information of ingress packets.

13. (Currently Amended) The system of claim 8, based on the egress information, further operations comprising adjusting a first threshold associated with identifying the microburst network anomaly to a second threshold associated with identifying the microburst network anomaly.

14. The system of claim 8, wherein the egress information or ingress information comprises payload information.

15. (Currently Amended) An apparatus comprising:
	a processor; and
	a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
		receiving ingress information or egress information associated with packets for 	a network device, the packets comprising ingress packets and egress packets;
		based on the ingress information or the egress information, determining during a 	period, a threshold change in delay between the respective egress packets that match the 	respective ingress packets;
		based on the threshold change in delay, determining that a microburst network 	anomaly occurred;
		determining that the microburst network anomaly originated from a range of 	internet protocol (IP) addresses; and
		based on the determining that the microburst network anomaly originated from 	the range of IP addresses, sending an indication to take an action to prevent subsequent 	microburst network anomalies from occurring.


16. The apparatus of claim 15, wherein the apparatus is a white box device.

17. The apparatus of claim 15, wherein the action comprises deploying a deep buffer when a threshold frequency of the microburst network anomaly has occurred.

18. The apparatus of claim 15, further operations comprising based on the egress information, adjusting a first threshold associated with identifying the microburst network anomaly to a second threshold associated with identifying the microburst network anomaly. 

19. The apparatus of claim 15, wherein the determining the microburst network anomaly
has occurred is further based on telemetry information of ingress packets.

20. The apparatus of claim 15, based on the egress information, further operations
comprising adjusting a first threshold associated with identifying the microburst network
anomaly to a second threshold associated with identifying the microburst network anomaly. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amended claims presented today via Examiner’s Amendment, when taken in its entirety are found to be non-obvious.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
December 27, 2021Examiner, Art Unit 2456            

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456